Title: From Alexander Hamilton to Jonathan Burrall, 14 December 1792
From: Hamilton, Alexander
To: Burrall, Jonathan



Treasury Department Decr 14th 1792
Sir

I request you to invest the sum of fifty thousand Dollars in the funded debt of the united states, bearing a present interest of six per [c]entum; provided it can be obtained at 20 shillings in the pound, with an additional allowance of the Interest that shall be due upon the stock to the time of purchase.
The transfer of the stock which you may purchase must be made to the President of the Senate, the chief Justice, the Secretary of State, the Secretary of the Treasury, and the Attorney General for the time being.
Enclosed is a letter to the President and Directors of the Office of discount & deposit, requesting them to pay to you the above mentioned sum, of which you will however only avail yourself in proportion to the actual purchase you shall make.
I am Sir   Your Obedt Servt

Alex Hamilton
Jonathan Burrall EsqrCashier of the office ofdiscount & depositN York.

